DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in the instant application. 

Claim Objections
Claims 9 and 16 are objected to because of the following informalities:  
Claim 9 discloses “do not come into fully contact with each other.” This should likely read “do not come into full contact with each other.” Appropriate correction is required.
Claim 16 discloses “provided with at least one the flow guiding opening.” This should likely read “provided with at least one flow guiding opening.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 11, 12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bach et al., hereinafter Bach,  (U.S. Patent 8,690,849), in view of Steer et al., hereinafter Steer, (U.S. Patent 4,300,560).
Regarding Claim 1, Bach discloses (as to part of Claim 1) a body fluid collection device (Figure 1, collection device 2; Col. 10, Lines 1-7) comprising: a first sheet (Figure 1, first sheet 1), provided with a first opening (Figure 1, first opening 6) and comprising a first surface and a second surface (See Annotated Figure 1); an adhesive layer, disposed on the first surface of the first sheet (Figure 1, adhesive layer 4; Col. 10, Lines 7-12); a second sheet, provided with a second opening and comprising a third surface and a fourth surface (See Annotated Figure 1), the third surface being connected to the second surface of the first sheet with a first closed strip-shaped region (Figure 1, first closed strip-shaped region 7; Col. 10, Lines 12-19), an outer edge of the first closed strip-shaped region being located between an edge of the first sheet and the first opening (Figure 1); and a third sheet, provided with a fifth surface and a sixth surface, the fifth surface being connected to the fourth surface of the second sheet, so that an edge of the third sheet is connected to an edge of the second sheet in an enclosed manner so as to form a bag body having an opening (See Annotated Figure 1); the first opening (Figure 1, first opening 6) is smaller than or equal to the second opening so that the opening of the bag body is the first opening, and the edge of the second opening is located between the first opening and the inner edge of the first closed strip-shaped region or coincide with the first opening and in the bag body, the edge of the second opening is separated from the edge of the first opening (See Annotated Figure 1). 
Bach discloses the claimed invention except for (as to the remainder of Claim 1), a second closed strip-shaped region. 
However, Steer teaches a second closed strip-shaped region (Figure 3, second closed strip-shaped region 88; Col. 3, Lines 43-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bach with a second closed strip-shaped region in view of Steer in order to join the second and third sheet to form a bag body with a collection space between. 
Regarding Claim 3, Bach in view of Steer discloses the body fluid collection device according to Claim 1, wherein at least part of the edge of the third sheet and at least part of the edge of the second sheet are connected as a result of using a continuous material during manufacturing (See Annotated Figure 1).
Regarding Claim 5, Bach in view of Steer discloses the body fluid collection device according to Claim 1, wherein the outer edge of the first closed strip-shaped region is smaller than the edge of the first sheet and is smaller than the edge of the second sheet (Figure 1, first closed strip-shaped region 7, first sheet 1), so that the edge of the first sheet is separated from the edge of the second sheet (See Annotated Figure 1).
Regarding Claim 7, Bach in view of Steer discloses the body fluid collection device according to Claim 1, wherein the first sheet is made of a sticky material (Figure 1, first sheet 1 with adhesive 4 and 5; Col. 10, Lines 7-12). 
Regarding Claim 11, Bach discloses (as to part of Claim 11) the body fluid collection device according to Claim 1, wherein there is a second sheet and third sheet (See Annotated Figure 1).
Bach discloses the claimed invention except for (as to the remainder of Claim 11), the second and third sheet are each a rounded rectangle having a long symmetry axis and a short symmetry axis, and the opening is provided at a middle point of the long symmetry axis or adjacent to an end of the long symmetry axis.
However, Steer teaches the second and third sheet are each a rounded rectangle having a long symmetry axis and a short symmetry axis (Figures 1 and 2, second sheet 10, third sheet 12, long symmetry axis II-II), and the opening is provided at a middle point of the long symmetry axis or adjacent to an end of the long symmetry axis (Figures 1 and 2, opening 16 adjacent to an end of long symmetry axis II-II; Col. 2, Lines 30-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bach with the sheets being rounded rectangles having a long and short symmetry axis and the opening provided at a middle point of the long symmetry axis or adjacent to an end of the long symmetry axis in view of Steer in order to increase the volume of the bag body and collect more fluid.
Regarding Claim 12, Bach in view of Steer discloses (as to part of Claim 12) the body fluid collection device according to Claim 11, wherein there is a long and short symmetry axis (Figure 1, long axis II-II).
Bach in view of Steer does not expressly disclose (as to the remainder of Claim 12), a ratio of the long symmetry axis to the short symmetry axis is greater than 2:1.
However, Bach in view of Steer discloses, as seen in Figure 1, a long and short symmetry axis that appear to have a ratio greater than 2:1. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the relative dimensions to make the ratio of the long symmetry axis to the short symmetry axis greater than 2:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In the instant case, the device of Bach in view of Steer would not operate differently with the claimed ratio and the device would function appropriately having the claimed dimensions. Further, applicant places no criticality on the claimed ratio and the elongated bag body is desired to allow for even distribution of weight of the body fluid (see Paragraph [0041]). (MPEP 2144.04(IV)(A)).
Regarding Claim 14, Bach in view of Steer discloses (as to part of Claim 14) the body fluid collection device according to Claim 1, wherein the first sheet is made of a microporous film, having an air permeability which is a moisture transmission rate (MVTR) of greater than 1002-24h), and having a water permeability of greater than 2002-24h) after gluing (Col. 6, Lines 33-43).
However, Bach does not specifically disclose (as to the remainder of Claim 14) an air permeability which is a moisture vapor transmission rate (MVTR) of greater than  or equal to 5002-24h), and having a water permeability of greater than or equal to 1000g/(m2-24h) after gluing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the moisture transmission rates (MVTR) of Bach et al. from greater than 1002-24h) and greater than 2002-24h) to greater than or equal to 5002-24h) and greater than or equal to 10002-24h) (see Paragraph [0031] indicating the MVTR is “preferably” within the claimed range) and since it has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In the instant case, the device of Bach et al. would not operate differently with the claimed ranges and the device would function appropriately. Further, applicant places no criticality on the claimed ranges within the disclosure. (MPEP 2144.05)
Regarding Claim 16, Bach discloses (as to part of Claim 16) the body fluid collection device according to Claim 1, wherein there is a second sheet and third sheet (See Annotated Figure 1).
Bach discloses the claimed invention except for (as to the remainder of Claim 16), wherein the body fluid collection device further comprises at least one drainage tube, which is connected to the second sheet or the third sheet of the bag body, so that inside of the bag body is in communication with outside of the bag body through the drainage tube, and the drainage tube is configured in such a manner that: the second closed strip-shaped region has an open part, and the drainage tube passes through the open part and is then sandwiched between the second sheet and the third sheet; or the second sheet or the third sheet is provided with at least one the flow guiding opening, and the drainage tube is disposed corresponding to the flow guiding opening, wherein one end of the drainage tube is provided with a brim portion, which is substantially perpendicular to an axial direction of the drainage tube, surrounds the drainage tube, and is connected to the third surface of the second sheet or the sixth surface of the third sheet.
However, Steer teaches at least one drainage tube (Figure 3, drainage tube 60), which is connected to the second sheet or the third sheet of the bag body, so that inside of the bag body is in communication with outside of the bag body through the drainage tube, and the drainage tube is configured in such a manner that: the second closed strip-shaped region has an open part, and the drainage tube passes through the open part and is then sandwiched between the second sheet and the third sheet; or the second sheet or the third sheet is provided with at least one the flow guiding opening, and the drainage tube is disposed corresponding to the flow guiding opening, wherein one end of the drainage tube is provided with a brim portion, which is substantially perpendicular to an axial direction of the drainage tube, surrounds the drainage tube, and is connected to the third surface of the second sheet or the sixth surface of the third sheet (Figure 3, drainage tube 60 passes through open part of second closed strip-shaped region 88; Col. 3, Lines 29-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bach with drainage tube passing through the second closed strip-shaped region in view of Steer so that the fluid from the inside of the collection device is drained to the outside of the device.
Regarding Claim 17, Bach in view of Steer discloses (as to part of Claim 17) the body fluid collection device according to Claim 16, wherein there is a drainage tube (Figure 3, drainage tube 60). 
Bach discloses the claimed invention except for (as to the remainder of Claim 17), wherein the drainage tube comprises a cap, and the drainage tube is configured to be opened or closed in one of the following manners: the cap and the drainage tube are threadedly engaged with each other; one of the cap and the drainage tube is provided with a flange and the other is provided with a concave edge, so that the two are engaged with each other; and one of the cap and the drainage tube is plugged into the other by means of material elasticity and friction.
However, Steer teaches a drainage tube (Figure 3, drainage tube 60), which comprises a cap (Figure 3, cap 80,82) and the drainage tube is configured to be opened or closed in one of the following manners: the cap and the drainage tube are threadedly engaged with each other; one of the cap and the drainage tube is provided with a flange and the other is provided with a concave edge, so that the two are engaged with each other; and one of the cap and the drainage tube is plugged into the other by means of material elasticity and friction (Figure 3; cap 80,82 plugged into drainage tube 60; Col. 3, Lines 10-14 and 40-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bach with drainage tube and cap in view of Steer so that the fluid from the inside of the collection device is drained to the outside of the device when the drain is open and fluid from the inside of the collection device is contained when the drain is closed.
Regarding Claim 18, Bach discloses (as to part of Claim 18) a body fluid collection device, (Figure 1, collection device 2; Col. 10, Lines 1-7) comprising: a first sheet (Figure 1, first sheet 1), provided with a first opening (Figure 1, first opening 6) and comprising a first surface (See Annotated Figure 1); an adhesive layer, disposed on the first surface of the first sheet (Figure 1, adhesive layer 4; Col. 10, Lines 7-12); a second sheet, provided with a second opening (See Annotated Figure 1), the second sheet being connected to the first sheet with a first closed strip-shaped region (Figure 1, first closed strip-shaped region 7; Col. 10, Lines 12-19), the first closed strip-shaped region being located between an edge of the first sheet and the first opening (Figure 1); and a third sheet, part of the edge of the third sheet being connected in an enclosed manner to part of the edge of the second sheet in the form of a continuous material, all or part of other open edges being connected (See Annotated Figure 1).
Bach discloses the claimed invention except for (as to the remainder of Claim 18), a second closed strip-shaped region, so as to form a bag body having an opening by folding one sheet of continuous material.
However, Steer teaches a second closed strip-shaped region (Figure 3, second closed strip-shaped region 88; Col. 3, Lines 43-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bach et al. with a second closed strip-shaped region in view of Steer et al. in order to join the second and third sheet to form a bag body with a collection space between. 
Regarding Claim 19, Bach in view of Steer discloses (as to part of Claim 19) the body fluid collection device according to Claim 18, wherein the second sheet or third sheet has a perimeter and a thickness, and the bag body has a volume (Figure 1, body fluid collection device 2; Annotated Figure 1, second and third sheet).
Bach discloses the claimed invention except for (as to the remainder of Claim 19) wherein the second sheet or third sheet has a perimeter of less than 150mm and a thickness of less than 0.05mm, and the bag body has a volume of less than 15mL. 
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the relative dimensions to make the perimeter less than 150mm, thickness less than 0.05mm, and the volume less than 15mL since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In the instant case, the device of Bach et al. would not operate differently with the claimed perimeter, thickness and/or volume and the device would function appropriately having the claimed dimensions. Further, applicant places no criticality on the claimed dimensions and are preferred dimensions only in order to increase pleasure during a sexual activity process (see Paragraph [0035]). (MPEP 2144.04(IV)(A)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bach  (U.S. Patent 8,690,849), in view of Steer (U.S. Patent 4,300,560), as applied to Claim 1 above, in further view of Horton et al., hereinafter Horton, (U.S. Patent 5,234,420).
Regarding Claim 4, Bach in view of Steer discloses (as to part of Claim 4) the body fluid collection device according to Claim 1, and a second closed strip-shaped region (Figure 3, second closed strip-shaped region 88; Col. 3, Lines 43-48).
Bach in view of Steer discloses the claimed invention except for wherein (as to the remainder of Claim 4) at least one rope hole or button hole is formed within the second closed strip-shaped region.
However, Horton teaches a hole formed within the second closed strip-shaped region (Figure 2, holes 36 within second closed strip-shaped region 35; Col. 2, Lines 27-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bach in view of Steer with wherein at least one rope hole or button hole is formed within the second closed strip-shaped region in view of Horton, in order to allow the collection device to be fixed to the user and preventing the bag body full of fluid from unwanted movement.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bach  (U.S. Patent 8,690,849), in view of Steer (U.S. Patent 4,300,560), as applied to Claim 1 above, in further view of Fattman et al., hereinafter Fattman, (U.S. Patent 10,105,255).
Regarding Claim 6, Bach in view of Steer discloses (as to part of Claim 6) the body fluid collection device according to Claim 1, wherein there is a first sheet, second sheet and third sheet (See Annotated Figure 1). The first sheet is a soft material (Col. 3, Lines 23-27). 
Bach in view of Steer discloses the claimed invention except for wherein (as to the remainder of Claim 6) each sheet is a soft sheet which is flat, arc-surface, or partly flat and partly arc-surface in natural state, and is made of an elastic or non-elastic material. 
However, Fattman teaches the second sheet and third sheet are made from flexible plastic material (Figure 2, second sheet 36, third sheet 38; Col. 5, Lines 23-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bach in view of Steer with the sheets of flexible plastic material in view of Fattman, in order to allow the collection device to be fixed to the user and preventing the bag body full of fluid from unwanted movement.
Bach in view of Steer, in further view of Fattman, does not specifically disclose the sheets being flat, arc-surface, or partly flat and partly arc-surface, although Figure 1 of Bach eludes to the sheets being flat or arc-shape. It would have been an obvious matter of design choice to make the sheets of whatever material or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. By making the sheets of Bach flat, arc-surface, or partly flat and partly arc-surface, it would not impact the functionality of the invention. The sheets would still function as intended and the first sheet would adhere to the patient and a collection volume would form between the second and third sheets.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bach  (U.S. Patent 8,690,849), in view of Steer (U.S. Patent 4,300,560), as applied to Claim 1 above, in further view of Cisko et al., hereinafter Cisko, (U.S. 2014/0276494).
Regarding Claim 9, Bach in view of Steer discloses (as to part of Claim 9) the body fluid collection device according to Claim 1, and a fourth surface of the second sheet and a fifth surface of the third sheet (See Annotated Figure 1).
Bach in view of Steer discloses the claimed invention except for wherein (as to the remainder of Claim 9) wherein a spacer is disposed between the fourth surface of the second sheet and the fifth surface of the third sheet, so that the fourth surface of the second sheet and the fifth surface of the third sheet do not come into fully contact with each other and do not form a closed space inside the bag body, and the spacer has a three-dimensional structure and comprises at least one of the following components: a bubble wrap, a corrugated board, and one or more tubular elements.
However, Cisko teaches a spacer disposed between the fourth surface of the second sheet and the fifth surface of the third sheet, so that the fourth surface of the second sheet and fifth surface of the third sheet do not come into fully contact with each other and do not form a closed space inside the bag body, and the spacer has a three-dimensional structure and comprises at least one of the following components: a bubble wrap, a corrugated board, and one or more tubular elements (Figures 1 and 2, bubble wrap spacer 18 between second sheet 4a and third sheet 4b; Paragraphs 27-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bach in view of Steer with the spacer separating the second and third sheets in view of Cisko, in order to allow the collection device allow fluid to flow freely within the bag and not be blocked due to compression of the bag body.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bach  (U.S. Patent 8,690,849), in view of Steer (U.S. Patent 4,300,560), as applied to Claim 1 above, in further view of Tsai (U.S. 2005/0177119).
Regarding Claim 13, Bach in view of Steer discloses (as to part of Claim 13) the body fluid collection device according to Claim 1, and a first sheet (Figure 1, first sheet 1).
Bach in view of Steer discloses the claimed invention except for wherein (as to the remainder of Claim 13) wherein the first sheet has a thickness of less than 0.1 mm.
However, Tsai teaches a first sheet with a thickness of less than 0.5mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first sheet thickness of Bach in view of Steer in further view of Tsai from 0.5mm or less to less than 0.1mm (see Paragraph [0031] indicating the thickness is “preferably” within the claimed range) and since it has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In the instant case, the device of Bach in view of Steer in further view of Tsai would not operate differently with the claimed ranges and the device would function appropriately. Further, applicant places no criticality on the claimed ranges within the disclosure. (MPEP 2144.05)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bach (U.S. Patent 8,690,849), in view of Steer (U.S. Patent 4,300,560), as applied to Claim 1 above, in further view of Kay (U.S. Patent 8,551,062).
Regarding Claim 15, Bach in view of Steer discloses (as to part of Claim 15) the body fluid collection device according to Claim 1, wherein a first sheet is provided (Figure 1, first sheet 1).
Bach in view of Steer discloses the claimed invention except for wherein (as to the remainder of Claim 15) wherein the first sheet is provided with at least one arc-shaped notch or is provided with a petal-shaped edge so as to well fit a non-planar surface.
However, Kay teaches a petal-shaped edge so as to well fit a non-planar surface (Figure 1, petal-shaped edge 8; Col. 4, Lines 5-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bach in view of Steer with the petal-shaped edge in view of Kay, in order to allow the collection device to fit a non-planar surface.

Claims 8, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bach (U.S. Patent 8,690,849), in view of Steer (U.S. Patent 4,300,560), as applied to Claim 1 above, in further view of Samuelsen (U.S. Patent 4,604,095).
Regarding Claim 8, Bach in view of Steer discloses (as to part of Claim 8) the body fluid collection device according to Claim 1, further comprising a first sheet and first opening (Figure 1, first sheet 1, first opening 6; Col. 10, Lines 1-7).
Bach in view of Steer discloses the claimed invention except for wherein (as to the remainder of Claim 8) a structure support unit, which extends along the edge of the first sheet or the edge of the first opening.
However, Samuelsen teaches a structure support unit which extends along the edge of the first opening (Figure 3, structure support unit 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bach in view of Steer with the structure support unit, in order to maintain the shape of the first sheet and opening and allow for proper adhesion to the user.
Regarding Claim 10, Bach in view of Steer discloses (as to part of Claim 10) the body fluid collection device according to Claim 1, wherein the fourth surface of the second sheet is partially connected to the fifth surface of the third sheet (See Annotated Figure 2).
Bach in view of Steer discloses the claimed invention except for wherein (as to the remainder of Claim 10), dividing the bag body into two spaces which are in communication with each other through a passage, a spacer is further disposed in the passage so that the two spaces of the bag body are in communication with each other through the spacer, and the spacer is a unidirectional element having a one-way flow guiding function and comprises at least one of the following components: a one-way valve or a flow meter.
However, Samuelsen teaches the fourth surface of the second sheet partially connected to the fifth surface of the third sheet (Figure 2, second sheet 6, third sheet 5), dividing the body into two spaces which are in communication with each other through a passage (Figure 2; upper space 3, lower space 8), a spacer is further disposed in the passage so that the two spaces of the bag body are in communication with each other through the spacer, and the spacer is a unidirectional element having a one-way flow guiding function and comprises at least one of the following components: a one-way valve or a flow meter (Figure 2; passage/spacer 9,10; Col. 2, Lines 48-55 and 63-68). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bach in view of Steer with the passage and spacer being a one-way valve, in order to prevent backflow of fluid (i.e. urine). 
Regarding Claim 20, Bach in view of Steer discloses (as to part of Claim 20) the body fluid collection device according to Claim 18, further comprising a first sheet (Figure 1, first sheet 1; Col. 10, Lines 1-7).
Bach in view of Steer discloses the claimed invention except for wherein (as to the remainder of Claim 20) a structure support unit, which extends along the edge of the first sheet.
However, Samuelsen teaches a structure support unit which extends along the edge of the first sheet (Figure 3, structure support unit 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bach in view of Steer with the structure support unit, in order to maintain the shape of the first sheet and opening and allow for proper adhesion to the user.

Appendix

    PNG
    media_image1.png
    683
    746
    media_image1.png
    Greyscale

Annotated Figure 1 (U.S. Patent 8,690,849)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herr (U.S. Patent 5,458,114), Caraway et al. (U.S. Patent 4,238,059), and Lavender (U.S. Patent 6,106,508).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY MARIE FLANAGAN whose telephone number is (571)272-6147. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CASEY FLANAGAN/Examiner, Art Unit 3781       

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781